Citation Nr: 1701990	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-27 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for multiple fragment wounds of the right thigh with retained foreign body.

3.  Entitlement to a rating in excess of 10 percent for fragment wounds of the left thigh.


REPRESENTATION

Veteran represented by:	Barry Salzman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, which included combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran submitted a timely notice of disagreement with the RO's July 2010 denial of his claim for service connection for bilateral hearing loss, which was later granted by way of a September 2012 rating decision.  Thus, the Board finds that there remains no present case or controversy for the Board to adjudicate with regard to this issue.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board also notes that the Veteran did not perfect his appeal of the RO's denial of claims for service connection for a scar of the mid-parietal area, a rating in excess of 30 percent for tension-type headaches, and a rating in excess of 10 percent for a shrapnel wound of the mid-parietal area with foreign body following VA's issuance of a statement of the case in September 2012.  Thus, these issues are not before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2015); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The issues of the Veteran's entitlement to increased ratings for multiple fragment wounds of the right thigh with retained foreign body and fragment wounds of the left thigh are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinnitus is as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be granted through the application of statutory presumptions for chronic conditions such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element that must be met before entitlement to service connection can be granted.  Recently, the Court held that "organic disease of the nervous system" should also be interpreted to include tinnitus, at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).
	
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran's service treatment records (STRs) include a July 1970 separation examination report that indicates that the Veteran's ears were normal at that time and a contemporaneous report of medical history that documents the Veteran's endorsement that he did not have ear, nose, or throat trouble at that time.

During his May 2016 Board hearing, the Veteran asserted that his frequent exposure to loud noise from mortars and explosions during combat caused tinnitus, a problem of which he became aware "more than 20 years ago."  The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his reports are consistent with the circumstances of combat service.  38 U.S.C.A. § 1154(b) (West 2014); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Further, the Board notes that the Veteran's in-service acoustic trauma has been conceded by VA in the September 2012 rating decision that granted service connection for bilateral hearing loss.

In December 2009, a VA examiner reported that, upon the Veteran's discharge from service in 1970, the Veteran noticed that his hearing was not as good as it was before he entered service and that he noticed ringing in his ears once he returned home.  Although the examiner opined that it is less likely than not that the Veteran's tinnitus and hearing loss were caused by or a result of military noise exposure, that examiner also indicated that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.

In August 2012, a VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not initiated or exacerbated by his military acoustic trauma, with age is a complicating factor.  That examiner also noted that the Veteran began to experience tinnitus within the preceding five-year period and opined that it is less likely than not that the Veteran's tinnitus is a symptom associated with his hearing loss because brief, infrequent tinnitus such as described by the Veteran resembles normal head noise rather than the more persistent tinnitus that is associated with hearing loss due to acoustic trauma.  Similarly, the examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or is the result of military noise exposure because tinnitus that lasts a few seconds and occurs two to three times per week is not typical of that caused by acoustic trauma.

The Board notes that VA Training Letter 10-02 indicates that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  As acknowledged previously, the Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 469-70; Barr, 21 Vet. App. at 309.  Because of the subjective nature of tinnitus, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Additionally, because service connection is in effect for bilateral sensorineural hearing loss, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from the service-connected hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss, such as from . . . acoustic trauma, is the most common cause of tinnitus."  Training Letter at 5.

Overall, the evidence of record documents conflicting reports regarding whether the Veteran's current hearing loss caused his tinnitus.  The Board notes again, however, that when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service, and if it does, such testimony is sufficient to establish service connection.  Barr, 21 Vet. App. at 309-10; Fountain, 27 Vet. App. at 271-72.  Thus, service connection for tinnitus is warranted in the present case in light of the Veteran's competent and credible report of ringing in his ears that began following his exposure to loud noise during service and continued thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.102; Fountain, 27 Vet. App. at 271-72.


ORDER

Service connection for tinnitus is granted.


REMAND

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During his May 2016 Board hearing, the Veteran testified that his muscle disabilities continue to worsen, which indicates that his disabilities may have worsened since VA last provided an examination to evaluate those disabilities in December 2009.  Further, the Veteran's attorney noted in a May 2016 brief that the record does not show that VA considered objective evidence of functional impairment during previous medical evaluations.  Thus, the Board finds that VA must provide an examination that considers the full effects of the Veteran's disability while on remand.

Additionally, outstanding and pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding and pertinent records of the Veteran's VA treatment.  Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected fragment wound injuries and any residuals of such injuries.  The frequency and severity of all symptoms should be reported, and all objective findings of muscle disability (such as loss of strength and endurance) should be noted.

The claims folder should be made available to and reviewed by the examiner, and the examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

4.  Readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with Supplemental Statement of the Case, and afford them the opportunity to respond before the file is returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


